SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for Fiscal Year Ended May 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-11399 CINTAS CORPORATION (Exact name of Registrant as specified in its charter) Incorporated under the Laws of Washington 6800 Cintas Boulevard P.O. Box 625737 Cincinnati, Ohio45262-5737 IRS Employer ID (State or other jurisdiction of incorporation or organization) (Address of principal executive offices) No. 31-1188630 (513) 459-1200 (Telephone number of principal executive offices) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, no par value The NASDAQ Stock Market LLC (NASDAQ Global Select Market) Securities registered pursuant to Section 12(g) of the Act: None Indicate by checkmark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YESüNO­ Indicate by checkmark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES­ NOü Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. YESüNO­ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained to the best of the Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to the Form 10-K.ü Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large Accelerated FilerüAccelerated Filer Non-Accelerated Filer Indicate by checkmark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No ü The aggregate market value of the Common Stock held by non-affiliates as of November 30, 2006, was $6,749,778,423 based on a closing sale price of $42.20 per share.As of June 30, 2007, 172,898,842 shares of Common Stock were issued and 158,701,519 shares were outstanding. Documents Incorporated by Reference Portions of the Registrant's Proxy Statement to be filed with the Commission for its 2007 Annual Meeting of Shareholders are incorporated by reference in Part III as specified. 2 Cintas Corporation Index to Annual Report on Form 10-K Page Part I Item 1. Business. 4 Item 1A. Risk Factors. 6 Item 1B. Unresolved Staff Comments. 9 Item 2. Properties. 10 Item 3. Legal Proceedings. 11 Item 4. Submission of Matters to a Vote of Security Holders. 11 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 12 Item 6. Selected Financial Data. 15 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 7A. Quantitative and Qualitative Disclosure About Market Risk. 28 Item 8. Financial Statements and Supplementary Data. 28 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 59 Item 9A. Controls and Procedures. 59 Item 9B. Other Information. 59 Part III Item 10. Directors and Executive Officers of the Registrant. 59 Item 11. Executive Compensation. 59 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 59 Item 13. Certain Relationships and Related Transactions, and Director Independence. 59 Item 14. Principal Accountant Fees and Services. 59 Part IV Item 15. Exhibits and Financial Statement Schedules. 60 3 Part I Item 1.Business Cintas Corporation (Cintas), a Washington corporation, provides highly specialized products and services to businesses of all types throughout the United States and Canada.Cintas’ products and services are designed to enhance its customers’ images and brand identification as well as provide a safe and efficient work place.Cintas was founded in 1968 by Richard T. Farmer, Chairman of the Board, when he left his family’s industrial laundry business in order to develop uniform programs using an exclusive new fabric.In the early 1970’s, Cintas acquired the family industrial laundry business.Over the years, Cintas developed additional products and services that complemented its core uniform business and broadened the scope of products and services available to our customers. The products and services provided by Cintas are as follows: · Uniforms and Apparel · Mats, Mops and Towels · Restroom and Hygiene Service · First Aid · Safety · Fire Protection · Branded Promotional Products · Document Shredding and Storage · Cleanroom Resources · Flame Resistant Clothing These products and services are provided to approximately 800,000 businesses of all types – from small service and manufacturing companies to major corporations that employ thousands of people.This diversity in customer base results in no individual customer accounting for greater than one percent of Cintas’ total revenues.As a result, the loss of one account would not have a significant financial impact on Cintas. Cintas classifies its business into two operating segments, Rentals and Other Services, based on the similar economic and organizational characteristics of the products and services within each segment. The Rentals segment reflects the rental and servicing of uniforms and other garments, mats, mops and shop towels.In addition to these rental items, we also provide restroom and hygiene products and services within this segment.The Other Services segment consists of the direct sale of uniforms and related items, first aid, safety and fire protection products and services, document management services and branded promotional products. The following table sets forth the revenues derived from each operating segment provided by Cintas: Year Ended May 31, (in thousands) 2007 2006 2005 Rentals $ 2,734,629 $ 2,568,776 $ 2,363,397 Other Services 972,271 834,832 703,886 $ 3,706,900 $ 3,403,608 $ 3,067,283 See Note 13 entitled Segment Information in “Notes to Consolidated Financial Statements.” The primary markets served by both Cintas operating segments are local in nature and highly fragmented.Cintas competes with national, regional and local providers, and the level of competition varies at each of Cintas’ locations.Product, design, price, quality, service and convenience to the customer are the competitive elements in both operating segments. Within the Rentals segment, Cintas provides its products and services to customers via local delivery routes originating from rental processing plants and branches.Within the Other Services segment, 4 Cintas provides its products and services via its distribution network and local delivery routes or local representatives.In total, Cintas has approximately 7,300 local delivery routes, 407 operations and 7 distribution centers. Cintas sources finished products from many outside suppliers.In addition, Cintas operates eleven manufacturing facilities which provide for a substantial amount of its standard uniform needs.Cintas purchases fabric, used in its manufacturing process, from several suppliers.Cintas is not aware of any circumstances that would hinder its ability to continue obtaining these materials. Cintas is subject to various environmental laws and regulations, as are other companies in the uniform rental industry.While environmental compliance is not a material component of our costs, Cintas must incur capital expenditures and associated operating costs, primarily for water treatment and waste removal, on a regular basis.Environmental spending related to water treatment and waste removal was approximately $16 million in fiscal 2007 and fiscal 2006.Capital expenditures to limit or monitor hazardous substances were approximately $2 million in fiscal 2007 and fiscal 2006.These expenditures were primarily related to the purchase of water treatment systems, which are depreciated over a useful life of ten years.Cintas does not expect a material change in the cost of environmental compliance on a percent to revenue basis and is not aware of any material non-compliance with environmental laws. At May 31, 2007, Cintas employed approximately 34,000 employees of which approximately 400 were represented by labor unions.Since January 2003, Cintas has been the target of a corporate unionization campaign by Unite Here and the Teamsters unions.These unions are attempting to pressure Cintas into surrendering its employees’ rights to a government-supervised election and unilaterally accept union representation.This is unacceptable.Cintas’ philosophy in regard to unions is straightforward:We believe that employees have the right to say yes to union representation and the freedom to say no.This campaign could be materially disruptive to our business and could materially adversely affect results of operations.We will continue to vigorously oppose this campaign and to defend our employees’ rights.Cintas considers its relationships with its employees to be satisfactory. Cintas files annual and quarterly reports and proxy materials with the Securities and Exchange Commission (SEC).The public may copy these materials at the SEC’s Public Reference Room at treet, N.E., Room 1580 Washington, D.C.20549 and may obtain further information concerning the operation of the Public Reference Room by calling the SEC at (800) SEC-0330.The SEC maintains an Internet site that contains the same information regarding Cintas that is filed electronically with the SEC.The address of that site is: http://www.sec.gov.Cintas’ Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and current reports on Form 8-K and amendments to those reports are available free of charge as posted on its website, www.cintas.com, as soon as reasonably practicable after electronically filing with the SEC.Cintas is not including the other information contained on its website as part of or incorporating it by reference into this Annual Report on Form 10-K. 5 Item 1A.Risk Factors The statements in this section, as well as statements described elsewhere in this Form 10-K, or in other SEC filings, describe risks that could materially and adversely affect our business, financial condition and results of operations, and the trading price of our debt or equity securities could decline.These risks are not the only risks that we face.Our business, financial condition and results of operations could also be affected by additional factors that are not presently known to us or that we currently consider to be immaterial to our operations. In addition, this section sets forth statements which constitute our cautionary statements under the Private Securities Litigation Reform Act of 1995. Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a safe harbor from civil litigation for forward-looking statements. Forward-looking statements may be identified by words such as “estimates,” “anticipates,” “predicts,” “projects,” “plans,” “expects,” “intends,” “target,” “forecast,” “believes,” “seeks,” “could,” “should,” “may” and “will” or the negative versions thereof and similar expressions and by the context in which they are used. Such statements are based upon current expectations of Cintas and speak only as of the date made. We cannot guarantee that any forward-looking statement will be realized.These statements are subject to various risks, uncertainties and other factors that could cause actual results to differ from those set forth in or implied by this Annual Report. Factors that might cause such a difference include, but are not limited to, the possibility of greater than anticipated operating costs including energy costs, lower sales volumes, loss of customers due to outsourcing trends, the performance and costs of integration of acquisitions, fluctuations in costs of materials and labor including increased medical costs, costs and possible effects of union organizing activities, failure to comply with government regulations concerning employment discrimination, employee pay and benefits and employee health and safety, uncertainties regarding any existing or newly-discovered expenses and liabilities related to environmental compliance and remediation, the cost, results and ongoing assessment of internal controls for financial reporting required by the Sarbanes-Oxley Act of 2002, the initiation or outcome of litigation, higher assumed sourcing or distribution costs of products, the disruption of operations from catastrophic events, changes in federal and state tax laws and the reactions of competitors in terms of price and service. Cintas undertakes no obligation to update any forward-looking statements whether as a result of new information or to reflect events or circumstances arising after the date on which they are made.You are advised, however, to consult any further disclosures we make on related subjects in our Form 10-Q and 8-K reports to the SEC. Also note that we provide the following cautionary discussion of risks, uncertainties and possibly inaccurate assumptions relevant to our businesses. These are factors that, individually or in the aggregate, we think could cause our actual results to differ materially from expected and historical results. We note these factors for investors as permitted by the Private Securities Litigation Reform Act of 1995. You should understand that it is not possible to predict or identify all such factors.The risks and uncertainties described herein are not the only ones we may face. Additional risks and uncertainties presently not known to us or that we currently believe to be immaterial may also harm our business. Consequently, you should not consider the following to be a complete discussion of all potential risks or uncertainties. General economic factors may adversely affect our financial performance. General economic conditions, in North America and globally, may adversely affect our financial performance.Higher levels of unemployment, inflation, tax rates and other changes in tax laws and other economic factors could adversely affect the demand for Cintas products and services.Increases in labor costs including healthcare and insurance costs, labor shortages or shortages of skilled labor, higher material costs for items such as fabrics and textiles, higher fuel and other energy costs, higher interest rates, inflation, higher tax rates and other changes in tax laws and other economic factors could increase our costs of rentals and other services and selling and administrative expenses and could adversely affect our results of operations. 6 Increased competition could adversely affect our financial performance. We operate in highly competitive industries and compete with national, regional and local providers.Product, design, price, quality, service and convenience to the customer are the competitive elements in these industries.If existing or future competitors seek to gain or retain market share by reducing prices, Cintas may be required to lower prices, which would hurt our results of operations. Cintas’ competitors also generally compete with Cintas for acquisition candidates, which can increase the price for acquisitions and reduce the number of available acquisition candidates.In addition, our customers and prospects may decide to perform certain services in-house instead of outsourcing these services to Cintas.These competitive pressures could adversely affect our sales and results of operations. Risks associated with the suppliers from whom our products are sourced could adversely affect our results of operations. The products we sell are sourced from a wide variety of domestic and international suppliers. Global sourcing of many of the products we sell is an important factor in our financial performance.We require all of our suppliers to comply with applicable laws, including labor and environmental laws, and otherwise be certified as meeting our required supplier standards of conduct. Our ability to find qualified suppliers who meet our standards, and to access products in a timely and efficient manner is a significant challenge, especially with respect to suppliers located and goods sourced outside the United States. Political and economic stability in the countries in which foreign suppliers are located, the financial stability of suppliers, suppliers’ failure to meet our supplier standards, labor problems experienced by our suppliers, the availability of raw materials to suppliers, currency exchange rates, transport availability and cost, inflation and other factors relating to the suppliers and the countries in which they are located are beyond our control. In addition, United States and Canadian foreign trade policies, tariffs and other impositions on imported goods, trade sanctions imposed on certain countries, the limitation on the importation of certain types of goods or of goods containing certain materials from other countries and other factors relating to foreign trade are beyond our control. These and other factors affecting our suppliers and our access to products could adversely affect our results of operations. An inability to open new, cost effective operating facilities may adversely affect our expansion efforts. We plan to expand our presence in existing markets and enter new markets.The opening of new operating facilities is necessary to gain the capacity required for this expansion.Our ability to open new operating facilities depends on our ability to identify attractive locations, negotiate leases or real estate purchase agreements on acceptable terms, identify and obtain adequate utility and water sources, and comply with environmental regulations, zoning laws and other similar factors.Any inability to effectively identify and manage these items may adversely affect our expansion efforts, and, consequently, adversely affect our financial performance. Unionization campaigns could adversely affect our results of operations. Cintas continues to be the target of a corporate unionization campaign by several unions.These unions are attempting to pressure Cintas into surrendering our employees' rights to a government-supervised election by unilaterally accepting union representation.We continue to vigorously oppose this campaign and defend our employees' rights to a government-supervised election.This campaign could be materially disruptive to our business and could materially adversely affect our results of operations. Within our Document Management business, we handle customers’ confidential information.Our failure to protect our customers’ confidential information against security breaches could damage our reputation, harm our business and adversely impact our results of operations. OurDocument Management business includes both document destruction and document storage services.These services involve the handling of our customers’ confidential information and the subsequent shredding or storage of this information.Any compromise of security, accidental loss or theft of customer data in our possession could damage our reputation and expose us to risk of liability, which could harm our business and adversely impact our results of operations. 7 Compliance with environmental laws and regulations could result in significant costs that adversely affect our results of operations. Our operating locations are subject to environmental laws and regulations relating to the protection of the environment and health and safety matters, including those governing discharges of pollutants to the air and water, the management and disposal of hazardous substances and wastes and the clean-up of contaminated sites. The operation of our businesses entails risks under environmental laws and regulations. We could incur significant costs, including clean-up costs, fines and sanctions and claims by third parties for property damage and personal injury, as a result of violations of or liabilities under these laws and regulations. We are currently involved in a limited number of remedial investigations and actions at various locations.While, based on information currently known to us, we believe that we maintain adequate reserves with respect to these matters, our liability could exceed forecasted amounts, and the imposition of additional clean-up obligations or the discovery of additional contamination at these or other sites could result in additional costs. In addition, potentially significant expenditures could be required to comply with environmental laws and regulations, including requirements that may be adopted or imposed in the future. Under environmental laws, an owner or operator of real estate may be required to pay the costs of removing or remediating hazardous materials located on or emanating from property, whether or not the owner or operator knew of or was responsible for the presence of such hazardous materials.While Cintas regularly engages in environmental due diligence in connection with acquisitions, we can give no assurance that locations that have been acquired or leased have been operated in compliance with environmental laws and regulations during prior periods or that future uses or conditions will not make us liable under these laws or expose us to third-party actions including tort suits. We are subject to legal proceedings that may adversely affect our financial condition and results of operations. We are party to various litigation claims and legal proceedings.Certain of these lawsuits or potential future lawsuits, if decided adversely to us or settled by us, may result in liability material to our financial condition and results of operations.We discuss these lawsuits and other litigation to which we are party in greater detail below under the caption “Item 3. Legal Proceedings” and in Note 12 entitled Litigation and Other Contingencies of “Notes to Consolidated Financial Statements.” Failure to comply with the regulations of the U.S. Occupational Safety and Health Administration and other state and local agencies that oversee safety compliance could adversely affect our results of operations. The Occupational Safety and Health Act of 1970, as amended, or “OSHA”, establishes certain employer responsibilities, including maintenance of a workplace free of recognized hazards likely to cause death or serious injury, compliance with standards promulgated by the Occupational Safety and Health Administration and various record keeping, disclosure and procedural requirements. Various OSHA standards may apply to our operations. We have incurred, and will continue to incur, capital and operating expenditures and other costs in the ordinary course of our business in complying with OSHA and other state and local laws and regulations.The failure to comply with these regulations could result in fines by government authorities, payment of damages to private litigants and affect our ability to service our customers. Risks associated with our acquisition policy could adversely affect our results of operations. Historically, a portion of our growth has come from acquisitions.We continue to evaluate opportunities for acquiring businesses that may supplement our internal growth.However, there can be no assurance that we will be able to locate and purchase suitable acquisitions.In addition, the success of any acquisition depends in part on our ability to integrate the acquired company.The process of integrating acquired businesses may involve unforeseen difficulties and may require a disproportionate amount of our management’s attention and our financial and other resources.Although we conduct due diligence investigations prior to each acquisition, there can be no assurance that we will discover all material liabilities of an acquired business for which we may be responsible as a successor owner or operator.The failure to successfully integrate these acquired businesses or to discover such liabilities could adversely affect our results of operations. 8 We may experience difficulties in attracting and retaining competent personnel in key positions. We believe that a key component of our success is our corporate culture which has been imparted by management throughout our corporate organization.This factor, along with our entire operation, depends on our ability to attract and retain key employees.Competitive pressures within and outside our industry may make it more difficult and expensive for us to attract and retain key employees. Unexpected events could disrupt our operations and adversely affect our results of operations. Unexpected events, including fires or explosions at facilities, natural disasters such as hurricanes and tornados, war or terrorist activities, unplanned outages, supply disruptions, failure of equipment or systems or changes in laws and/or regulations impacting our business, could adversely affect our results of operations.These events could result in customer disruption, physical damage to one or more key operating facilities, the temporary closure of one or more key operating facilities or the temporary disruption of information systems. Failure to achieve and maintain effective internal controls could adversely affect our business and stock price. Effective internal controls are necessary for us to provide reliable financial reports.All internal control systems, no matter how well designed, have inherent limitations.Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation.While we continue to evaluate our internal controls, we cannot be certain that these measures will ensure that we implement and maintain adequate controls over our financial processes and reporting in the future.If we fail to maintain the adequacy of our internal controls or if we or our independent registered public accounting firm were to discover material weaknesses in our internal controls, as such standards are modified, supplemented or amended, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal control over financial reporting in accordance with Section404 of the Sarbanes-Oxley Act of 2002.Failure to achieve and maintain an effective internal control environment could cause us to be unable to produce reliable financial reports or prevent fraud.This may cause investors to lose confidence in our reported financial information, which could have a material adverse effect on our stock price. Item 1B.Unresolved Staff Comments Cintas has not received any written comments from the SEC Staff regarding its periodic or current reports within 180 days prior to the end of the fiscal year ended May 31, 2007. 9 Item 2.Properties Cintas occupies 414 facilities located in 280 cities.Cintas leases 210 of these facilities for various terms ranging from monthly to the year 2016.Cintas expects that it will be able to renew its leases on satisfactory terms.Of the eleven manufacturing facilities listed below, Cintas controls the operations of three of these manufacturing facilities, but does not own or lease the real estate related to these operations.All other facilities are owned.The corporate office provides centrally located administrative functions including accounting, finance, marketing and computer system development and support. Cintas operates rental processing plants that house administrative, sales and service personnel and the necessary equipment involved in the cleaning of uniforms and bulk items, such as entrance mats and shop towels.Branch operations provide administrative, sales and service functions. Cintas operates seven distribution centers and eleven manufacturing facilities.Cintas also operates first aid, safety and fire protection and document management facilities and direct sales offices.Cintas considers the facilities it operates to be adequate for their intended use. Cintas owns or leases approximately14,000 vehicles. The following chart provides additional information concerning Cintas' facilities: Type of Facility # of Facilities Rental Processing Plants 175 Rental Branches 96 First Aid, Safety and Fire Protection Facilities 61 Document Management Facilities 43 Distribution Centers 7 * Manufacturing Facilities 11 Direct Sales Offices 21 Total 414 Rental processing plants, rental branches, distribution centers and manufacturing facilities are used in Cintas’ Rentals segment.Rental processing plants, rental branches, first aid, safety and fire protection facilities, document management facilities, distribution centers, manufacturing facilities and direct sales offices are all used in the Other Services segment. * Includes the corporate office, which is attached to the distribution center in Cincinnati, OH. 10 Item 3.Legal Proceedings We discuss certain legal proceedings pending against us in Part II of this Annual Report on Form 10-K under the caption “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” under “Litigation and Other Contingencies” and “Item 8. Financial Statements and Supplementary Data,” in Note 12 entitled Litigation and Other Contingencies of “Notes to Consolidated Financial Statements.”We refer you to those discussions for important information concerning those legal proceedings, including the basis for such actions and, where known, the relief sought.We provide the following additional information concerning those legal proceedings which sets forth the name of the lawsuit, the court in which the lawsuit is pending and the date on which the petition commencing the lawsuit was filed. Wage and Hour Litigation: Paul Veliz, et al. v. Cintas Corporation, United States District Court, Northern District of California, Oakland Division, March 19, 2003.On August 23, 2005, an amended complaint was filed alleging additional state law wage and hour claims under the following state laws: Arkansas, Kansas, Kentucky, Maine, Maryland, Massachusetts, Minnesota, New Mexico, Ohio, Oregon, Pennsylvania, Rhode Island, Washington, West Virginia and Wisconsin.On February 14, 2006, the court permitted plaintiffs to file a second amended complaint alleging state law claims in the 15 states listed above only with respect to the putative class members that may litigate their claims in court. Race and Gender Litigation and Related Charges: Robert Ramirez, et al. v. Cintas Corporation, United States District Court, Northern District of California, San Francisco Division, January 20, 2004, alleging class action claims of race, national origin and gender discrimination in hiring, promotion and pay;On April 27, 2005, the EEOC intervened in Ramirez; Mirna E. Serrano, et al. v. Cintas Corporation, United States District Court for the Eastern District of Michigan, Southern Division, May 10, 2004, alleging class action claims of gender discrimination in hiring into service sales representative positions;On November 15, 2005, the EEOC intervened in Serrano; On May 11, 2006, the Ramirez African-American, Hispanic and female failure to hire into service sales representative positions claims and the EEOC’s intervention were transferred to the Serrano case, the remaining claims in Ramirez were dismissed or compelled to arbitration; Colleen Grindle, et al. v. Cintas Corporation, Court of Common Pleas, Wood County, Ohio, February 20, 2007, alleging class action claims on behalf of female employees at Cintas’ Perrysburg, Ohio rental location who allegedly were denied hire, promotion or transfer into SSR positions; Larry Houston, et al. v. Cintas Corporation,United States District Court for the Northern District of California, August 3, 2005; On November 22, 2005, the named plaintiffs in Houston were ordered to arbitration; EEOC charge filed by Clifton Cooper on March 23, 2005, with the EEOC Systemic Litigation Unit; Mr. Cooper’s claims are now part of the Houston arbitration matter; EEOC Commissioner’s charge filed on November 30, 2004, with the EEOC Systemic Litigation Unit alleging:(i) failure to hire and assign females to production job positions; and (ii) failure to hire females, African-Americans and Hispanics into the Management Trainee program. Breach of Fiduciary Duties:J. Lester Alexander, III vs. Cintas Corp., et al., Circuit Court, Randolph County, Alabama, October 25, 2004. Item 4.Submission of Matters to a Vote of Security Holders None in the fourth quarter of fiscal 2007. 11 Part II Item 5. Market for Registrant’s Common Equity,
